The Attorney              General of Texas
                                        September        19,    1978
JOHN L. HILL
Attorney General


                   President Duane M. Leach                            Opinion No. H- 1245
                   Texas A & I University
                   Kingsville, Texas 78383                             Re: Authority of Texas State
                                                                       Board      of     Examiners      of
                                                                       Psychologists    to require that
                                                                       applicants for certification   have
                                                                       taken coursework from faculty
                                                                       members       who    are     Board-
                                                                       certified psychologists.

                   Dear President Leach:

                           You inform us that the Texas State Board of Examiners of
                   Psychologists,     which administers    the Psychologist’s    Certification   and
                   Licensing Act, article 4512c, V.T.C.S., has issued a rule requiring applicants
                   for certification   to take coursework from professors who are Boardqertified
                   psychologists.     General Ruling 400.02.00.010. The rule affects applicants for
                   qualification as “sub-doctoral personnel,” who must have a master’s degree.
                   V.T.C.S. art. 4512c, S 19. After certification,  these persons use titles such as
                   psychological assistant or psychological technician.      Id. If the applicant’s
                   coursework does not comply with the Board’s rule, he is&eligible to take the
                   certification    examination.    You ask whether the Board may require that
                   professors of psychology at state colleges and universities be certified in
                   order to teach in the program which prepares students for Board-administered
                   certification examinations.

                          Article 4512c, V.T.C.S., prohibits anyone from representing himself to
                   be a psychologist within the state unless he is certified or licensed by the
                   Board or exempted by the statute.        Sec. 25. We determined in Attorney
                   General Opinion H-879 (1976) that the employees of state colleges and
                   universities were exempted by section 22(a) from any licensing requirement
                   imposed by the Act. The Board has submitted a brief stating that it does not
                   require any university faculty member to be certified or licensed as a
                   psychologist, and that it does not have statutory authority to promulgate such
                   a requirement.       It asserts, however, that the rule merely establishes a
                   standard for the qualification     of sub-doctoral personnel as authorized by
                   section 19 of article 4512~.




                                                    P.   4952
President Duane M. Leach     -   Page 2 (H-1245)



        Although section 19 of article 4512~ authorizes the Board to set standards for
qualification of such personnel, it also states that they must have a master’s degree
in a program primarily psychological in nature from “an accredited university or
college.” Accreditation is done by a private professional or educational body, not
by the Board. -See Ex parte State Board of Law Examiners of Florida, 193 So. 753
(Fla. 1940) (law school); Louisiana Board of Pharmacy v. Smith, 65 So. 2d 654 (La.
Ct. of App. 19531, aff’d, 76 So. 2d 722 (La. 1954) (college of pharmacy). We believe
the Legislature chose to rely on the judgment of the accrediting body as to the
qualifications of faculty members and did not authorize the Board to reject degrees
from accredited institutions on the ground that faculty members were not Board-
certified.

      In contrast, section 21, which provides for the licensing of a person who offers
psychological services for compensation, requires that

           (2) he has had at least two year’s experience in the field of
           psychological services, at least . . . one year of which was
           under the supervision of a psychologist licensed under the
           provisions of this Act.

‘When the Legislature intended the applicant’s preparation to include work with a
Board-qualified psychologist, it said so expressly.    We believe, therefore,  the
Board’s rule constitutes the imposition on subdoctoral personnel of a requirement
not contemplated by the statute. -Cf. Bloom v. Texas State Board of Examiners of
Psychologists,  492 S.W.2d 460 (Tex. 1973) (Board may not impose additional
requirements for applicant under the grandfather clause).

                                   SUMMARY

           The Texas State Board of Examiners of Psychologists may
           not require that applicants for certification as subdoctoral
           personnel have taken coursework from Board-certified
           psychologists.




DAVID M. KENDALL, First Assistant




                                     p.   4953
c   .




        President Duane M. Leach   -   Page 3 (H-1245)




        a
        Opinion Committee

        jsn




                                        P.   4954